           Case 1:20-cv-10247-CM Document 3 Filed 12/07/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROLAND J. DE FRIES,

                            Plaintiff,
                                                                    20-CV-10247 (CM)
                     -against-
                                                                   TRANSFER ORDER
 WELLS FARGO BANK, N.A.,

                            Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this pro se action invoking the Court’s diversity jurisdiction, 28 U.S.C.

§ 1332. 1 Plaintiff asserts claims against Defendant for the loss of his personal property in

connection with the foreclosure on his home in Litchfield County, Connecticut. For the following

reasons, this action is transferred to the United States District Court for the District of

Connecticut.

                                           DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a corporation generally resides “in any judicial district

in which such defendant is subject to the court’s personal jurisdiction with respect to the civil

action in question . . . .” 28 U.S.C. § 1391(c)(1)-(2).


       1
         For purposes of diversity jurisdiction, a national bank is considered to be a citizen of the
“State designated in its articles of association as [the location of] its main office,” not every state
where it has a branch office. Wachovia Bank v. Schmidt, 546 U.S. 303, 318 (2006) (interpreting
28 U.S.C. § 1348).
           Case 1:20-cv-10247-CM Document 3 Filed 12/07/20 Page 2 of 4




        Plaintiff filed this complaint regarding events occurring in Litchfield County,

Connecticut. He does not allege that any part of the events or omissions underlying his claim

arose in this district, and it is unclear if Defendant is subject to personal jurisdiction in this

district in connection with this action.

        Even if venue were proper here, however, the Court may transfer claims “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).

“District courts have broad discretion in making determinations of convenience under Section

1404(a) and notions of convenience and fairness are considered on a case-by-case basis.” D.H.

Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases

on their own initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417,

426-427 (S.D.N.Y. 2013) (“Courts have an independent institutional concern to see to it that the

burdens of litigation that is unrelated to the forum that a party chooses are not imposed

unreasonably on jurors and judges who have enough to do in determining cases that are

appropriately before them. The power of district courts to transfer cases under Section 1404(a)

sua sponte therefore is well established.” (quoting Cento v. Pearl Arts & Craft Supply Inc., No.

03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n.

Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir. 1979) (noting that “broad language of 28 U.S.C.

§ 1404(a) would seem to permit a court to order transfer sua sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded




                                                    2
           Case 1:20-cv-10247-CM Document 3 Filed 12/07/20 Page 3 of 4




to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where

plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).

        Under § 1404(a), transfer appears to be appropriate in this case. The underlying events

occurred in Torrington, Connecticut, where the personal property in question was located.

Torrington is located in Litchfield County, in the District of Connecticut, 28 U.S.C. § 86, and

venue thus lies in the District of Connecticut under 28 U.S.C. § 1391(b)(2). In Plaintiff’s

complaint, he relies on the Connecticut Unfair Trade Practices Act (CUPTA) and other state law.

It also appears that the underlying foreclosure proceedings between Plaintiff and Wells Fargo,

N.A., took place in state court in Litchfield County, Connecticut. Based on the totality of the

circumstances, the Court concludes that it is in the interest of justice to transfer this diversity

action to the United States District Court for the District of Connecticut. 28 U.S.C. § 1404(a).

                                           CONCLUSION

        The Clerk of Court is directed to transfer this action to the United States District Court

for the District of Connecticut. The Clerk of Court is further directed to mail a copy of this order

to Plaintiff and note service on the docket. Whether Plaintiff should be permitted to proceed

further without prepayment of fees is a determination to be made by the transferee court. A

summons shall not issue from this Court. This order closes the case in this district.




                                                   3
            Case 1:20-cv-10247-CM Document 3 Filed 12/07/20 Page 4 of 4




         The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     December 7, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 4
